Citation Nr: 1738541	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for narcolepsy, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to July 2006, with additional service in the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A transcript of the hearing is of record.  

The Veteran also requested a video conference Board hearing at the RO in correspondence received in September 2014.  However, in subsequent correspondence, received in June 2017, he indicated that he no longer wished to participate in such a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The issue of entitlement to service connection for narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record supports that the Veteran's currently diagnosed migraine headaches are proximately caused by and/or aggravated by his service-connected posttraumatic stress disorder (PTSD) and/or allergic rhinitis.
CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2017).  

Any error in notice or assistance in this case is harmless given the favorable determination.  

II.  Legal Criteria and Analysis

The Veteran contends that his currently diagnosed migraine headaches either had their onset in service or are proximately due to or aggravated by his service-connected PTSD and/or allergic rhinitis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

Service treatment records show the Veteran complained of headaches in December 2005.  The assessment was headaches, questionably sinus-related.  An April 2006 statement of medical examination and duty statement notes the Veteran experienced headaches, sinus problems, and allergy problems while deployed.  

Post-service VA treatment records frequently note the Veteran's history of the onset or worsening of his headache symptoms during his deployment to Iraq in 2005.  

A February 2009 rating decision awarded service connection for PTSD and service connection was granted for allergic rhinitis in a June 2009 rating decision.

September 2008 and April 2009 VA examination reports provide a diagnosis of common migraines.  In a July 2009 addendum, the April 2009 examiner opined that the Veteran's current left temporal headaches were unlikely related to the sinus headaches he experienced in service.  

A December 2014 VA examiner opined that currently, medical science has not established a definitive cause of migraine headaches and that it would therefore be speculating to say the Veteran's migraine headaches were caused by his Gulf War exposure in service.  

In a March 2017 private medical physician's opinion, the reviewing physician noted the Veteran's history of the onset of his headaches in 2005 while deployed in Iraq and that the headaches had increased in both frequency and severity since that time.  It was further noted that psychological stress is generally acknowledged to be a central contributor to primary headache and that research showed a high prevalence of migraine headaches in patients with allergic rhinitis compared to those that did not have allergic rhinitis.  The physician opined that the Veteran's migraine headaches were both caused and aggravated by his service-connected PTSD and allergic rhinitis.  There is no other medical evidence of record that conflicts with the private physician's opinion regarding a relationship between headaches and PTSD or allergic rhinitis.  

The Board finds that the Veteran has provided competent and credible statements describing the onset or worsening of his headaches during his deployment to Iraq in service and subsequent symptoms since service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board further finds that the evidence of record supports a finding that the Veteran's currently diagnosed migraine headaches are the proximate result of or are aggravated by his service-connected PTSD and/or allergic rhinitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  Accordingly, the Board resolves any reasonable doubt in favor of the Veteran and finds that entitlement to service connection for migraine headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.  


REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A March 2013 Informal Physical Evaluation Board (PEB) Proceedings report notes that the exact onset of the Veteran's diagnosed narcolepsy was uncertain.  The report further notes that there is a known association with sleep issues and PTSD, and, in reported rare instances, an association with traumatic brain injuries and narcolepsy.  The PEB was unable to state with certainty that the Veteran's narcolepsy was unrelated to his service-connected disabilities.  Several service treatment records and VA treatment records also note the Veteran's history of striking his head when he fell in the shower during his active duty service.  

Although a December 2014 VA examiner opined that it was less likely that the Veteran's narcolepsy was incurred in service or caused by any injury or event in service and that it would require speculation to etiologically link it to any exposure to the Gulf War, the examiner did not address whether the Veteran's narcolepsy was proximately caused by or aggravated by his service-connected PTSD.  Nor has there been an opinion as to the likelihood that the Veteran's narcolepsy is a result of his in-service fall in the shower.  Thus, a new VA examination and opinion that addresses these matters must be provided.  

Evidence of record further reflects that the Veteran receives ongoing VA medical treatment for his narcolepsy at the Jackson, Mississippi, VA Healthcare System.  As evidence of record only includes treatment records dated up to March 2017 from this facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, obtain all outstanding VA treatment records, including from the Jackson Healthcare System and any affiliated outpatient facilities and clinics, from March 2017 to the present.  
2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed narcolepsy.  The electronic claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions:  

(a)  Is it at least as likely as not that the Veteran's narcolepsy (50 percent or better probability) is related to his active duty service or any incident therein, to include striking his head in the shower?  

(b)  If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that the Veteran's narcolepsy is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected PTSD.  

A complete rationale for all opinions must be provided that addresses the March 2013 PEB evaluation, as well as the Veteran's statements regarding the onset of his symptoms.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


